DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 5 July 2022 has been entered. Claims 1, 5, 19, and 20 are amended. Claims 1-3 and 5-20 are pending.

Applicant’s arguments, filed 5 July 2022, with respect to the rejections under 35 U.S.C. 103 of claims 1-3, 5-16, and 18-20 as assertedly being unpatentable over Harman (US 59343877) in view of Werth et al. (US 20170368514) and Goldowsky (US 6208512) have been fully considered but are not persuasive. Therefore, the rejections are maintained. 
Regarding Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 of claims 1-3, 5-16, and 18-20 as assertedly being unpatentable over Harman (US 59343877) in view of Werth et al. (US 20170368514) and Goldowsky (US 6208512)
The claims have been amended to further recite “a blade extending from the hub”, and “…wherein the impeller is configured for a fluid flow… around the blade…” Applicant has contended that Harman in combination with Werth et al. and Goldowsky et al. does not teach or suggest to one of ordinary skill in the art any pump, single-use pump component, or fluid circulation system as claimed, since the fluid layer flow in Werth et al. is between the rotatable element and impeller bearing and Goldowsky et al. include a journal 46 as a journal bearing. Applicant contends that Although Werth et al. are concerned with a magnetically driven pump assembly and Goldowsky et al. with an impeller and journal bearing, there is no discussion in Harman in combination with Werth et al. and Goldowsky et al. of a pump as claimed.
The Examiner does not agree. Werth and Goldowsky constitute analogous art because the pump assemblies of Werth and Goldowsky are structurally similar to that of Harman and Applicant’s invention, and addresses the same problem of providing a magnetically driven pump as Applicant. The previous rejection provides motivation to combine the prior art to arrive at Applicant’s claimed invention. For example, higher efficiency and less wear, as recognized by Werth and longer life operation, as recognized by Goldowsky. With respect to the addition of the limitation of the “blade extending from the hub,” Werth teaches such an arrangement and one of ordinary skill in the art would know to put the blades extending from the hub. Furthermore, Schoeb et al. (US 6053705) also teaches such magnetic driven technology is known to be applied in pumps. Therefore, the rejections are maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harman (US 5934877) in view of Werth et al. (hereafter Werth – US 20170368514), and further in view of Goldowsky et al. (hereafter Goldowsky - US 6208512).
Claim 1 recites “a pump.” Harman teaches such a pump, as will be shown.
Harman teaches (Figs. 5-11) a pump comprising: a housing (111) defining an internal volume; an impeller (118) disposed in the internal volume of the housing, and at least a portion of the surface of the impeller conforms to a generally logarithmic spiral (see abstract). 
However, Harman does not teach the impeller comprises a magnetic element and a drive element adapted to magnetically couple with the magnetic element of the impeller, a hub and an aperture, wherein the aperture that extends through the impeller and through the hub, the impeller configured for a fluid flow therethrough through the aperture and between the housing and the hub, and wherein the impeller forms a fluid bearing within the housing. 
Werth teaches (Figs. 1-9B) a pump comprising an impeller (100) wherein the impeller comprises a magnetic element and a drive element adapted to magnetically couple with the magnetic element (144) of the impeller, a hub (102) and an aperture (122), wherein the aperture that extends through the impeller and through the hub, the impeller configured for a fluid flow therethrough through the aperture and between the housing and the hub (see Fig. 8 and paragraph 0117). 
Werth further teaches such a pump arrangement can “facilitate an increased fluid layer flow between the rotatable element 102 and impeller bearing 104, which in turn can reduce the coefficient of kinetic friction” (see paragraph 0101).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Werth to the pump of Harman to have the impeller comprises a magnetic element and a drive element adapted to magnetically couple with the magnetic element of the impeller, a hub and an aperture, wherein the aperture that extends through the impeller and through the hub, the impeller configured for a fluid flow therethrough through the aperture and between the housing and the hub, as both references and Applicant’s invention are directed to pumps. Doing so would result in decreasing friction resulting in higher efficiency and less wear, as recognized by Werth.
While Harman teaches (Fig. 5) a bearing support (126) for the impeller, Harman does not teach the bearing is a fluid bearing. Harman is silent as to the bearing type. One of ordinary skill in the art applying the invention of Harman would look to the prior art for known suitable bearings for pumps.
Goldowsky teaches (Figs. 3-5) a pump comprising an impeller (48) wherein the impeller forms a fluid bearing within the housing (see col. 3, ln. 43-52).
Goldowsky further teaches using a fluid bearing is advantageous since they are contactless and frictionless, resulting in longer life operation (see col. 3, ln. 18-30).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Goldowsky to the pump of modified Harman to have the impeller forms a fluid bearing within the housing, as the references and Applicant’s invention are directed to pumps. Doing so would result in longer life operation, as recognized by Goldowsky.
Regarding Claim 2, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 5-11) the pump according to claim 1, wherein the housing defines a curved interior volume (see Fig. 6).
Regarding Claim 3, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 5-11, annotated Fig. 5) the pump according to claim 1, wherein the housing is adapted to couple with a first tubular and a second tubular (see annotated Fig. 5, the partitions 127 and 128 form first and second tubulars), and wherein the first and second tubulars are associated with a fluid system (the pump fluid system).

    PNG
    media_image1.png
    388
    761
    media_image1.png
    Greyscale

Harman Annotated Fig. 5
Regarding Claim 5, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 10) the pump according to claim 1, wherein the blade comprises at least two vanes (230).
Regarding Claim 6, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 5-11) the pump according to claim 1, wherein the impeller is essentially free of leading edges (the impeller of Harman has a similar shape to Applicant’s, and is therefore essentially free of leading edges inasmuch as Applicant’s impeller is).
Regarding Claim 7, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 5-11) the pump according to claim 1.
Claim 1 further recites the impeller is adapted to impart a generally uniform distribution of pressure on the fluid on all surfaces of the impeller.
The term “adapted to” is interpreted as an intended use. However, the prior art must be capable of the intended use without any modification. The prior art must teach a structure capable of the intended use but does not ever need to do it. Harman teaches an impeller having the same logarithmic shape of Applicant. The impeller of Harman would be capable of imparting a uniform pressure distribution on the fluid on all surfaces of the impeller, inasmuch as Applicant’s is. Thus, the impeller of Harman is capable of and therefore adapted to “form a fluid bearing within the housing.”
Regarding Claim 8, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 5-11) the pump according to claim 1, wherein the impeller is adapted to rotate in response to movement by a drive element (see Harman col. 6, ln. 31-16).
Regarding Claim 9, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Werth Figs. 1-2) the pump according to claim 8, wherein the drive element comprises a magnetic drive element, wherein the magnetic drive element is adapted to drive a magnetic element disposed at least partially within the impeller, attached to the impeller, or combination thereof (see col. 1, ln. 17-20).
Regarding Claim 10, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Werth Figs. 1-2) the pump according to claim 9, wherein the magnetic element (42) comprises a plurality of discrete magnetic elements (see col. 2, ln. 56-57), wherein the magnetic element comprises at least two discrete magnetic elements, or at least three discrete magnetic elements, or at least four discrete magnetic elements (multiple magnets would require at least two).
Regarding Claim 11, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 5-11) the pump according to claim 1, wherein the impeller and housing are part of a single-use system (the impeller and housing of Harman could be only once).
Regarding Claim 12, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 5-11) the pump according to claim 8, wherein the drive element is part of a reusable system (the drive element of modified Harman could be used more than once).
Regarding Claim 13, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 5-11) the pump according to claim 1.
Claim 1 further recites the pump is adapted to maintain a continuous fluid flow rate differing by no greater than 0.5% at any moment.
The term “adapted to” is interpreted as an intended use. However, the prior art must be capable of the intended use without any modification. The prior art must teach a structure capable of the intended use but does not ever need to do it. Modified Harman teaches an impeller having the same logarithmic shape of Applicant connected to a magnetic drive. The impeller could be driven at different speeds such that a continuous flow rate is maintained. Thus, the impeller of Harman is capable of and therefore adapted to “maintain a continuous fluid flow rate differing by no greater than 0.5% at any moment.”
Regarding Claim 14, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 5-11) the pump according to claim 1. Claim 1 further recites the pump has a first flow rate, as measured during a first pumping operation, and a second flow rate during a second pumping operation, and wherein the first and second flow rates differ by no greater than 0.5%.
While Harman does not explicitly teach such a first and second flow rate, the pump of Harman would naturally have such a first and second flow rate. When a pump changes flow rates, it will do so continuously. For example, if the pump of Harman was being turned off, the flow rate would continuously get smaller. At some point in time, a first flow rate could be measured. At another point in time, a second flow rate could be measured that is different by no greater than 0.5% of the first flow rate. Therefore, Harman as modified with Werth teaches the pump has a first flow rate, as measured during a first pumping operation, and a second flow rate during a second pumping operation, and wherein the first and second flow rates differ by no greater than 0.5%.
Regarding Claim 15, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 5-11) the pump according to claim 1.
Claim 15 further recites the pump is adapted to pump fluid with a viscosity greater than 1 centipoise at 20°C.
The term “adapted to” is interpreted as an intended use. However, the prior art must be capable of the intended use without any modification. The prior art must teach a structure capable of the intended use but does not ever need to do it. Modified Harman teaches an impeller having the same logarithmic shape of Applicant connected to a magnetic drive. The impeller could be used with any types of fluids including fluid with a viscosity greater than 1 centipoise at 20°C if it was placed in such an environment. Thus, the impeller of Harman is capable of and therefore adapted to “pump fluid with a viscosity greater than 1 centipoise at 20°C.”
Regarding Claim 16, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 5-11) the pump according to claim 1, wherein the pump is adapted to withstand a pressure differential of at least 3 bars or at least 4 bars, or at least 5 bars.
The term “adapted to” is interpreted as an intended use. However, the prior art must be capable of the intended use without any modification. The prior art must teach a structure capable of the intended use but does not ever need to do it. Modified Harman teaches a pump having the same logarithmic shape of Applicant connected to a magnetic drive. The pump could be made with certain materials or techniques known in the art such that the pump is adapted to withstand a pressure differential of at least 3 bars or at least 4 bars, or at least 5 bars. Thus, the impeller of Harman is capable of and therefore adapted to withstand a pressure differential of at least 3 bars or at least 4 bars, or at least 5 bars.
Regarding Claim 18, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 5-11) the pump according to claim 1, wherein the pump provides cavitation-free fluid flow (see col. 4, ln. 40-42).
Claim 19 recites a single-use pump component comprising the same features of the pump of Claim 1 which are rejected for the same reasons.
Claim 20 recites a fluid circulation system comprising the same features of the pump of Claims 1 and 3 which are rejected for the same reasons.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harman in view of Werth, and further in view of Goldowsky, and further in view of Hoshi et al. (hereafter Hoshi – US 20140023535).
Regarding Claim 17, Harman, as modified with Werth and further in view of Goldowsky in Claim 1 above, teaches (Harman Figs. 5-11) the pump according to claim 1.
However, modified Harman does not teach the pump provides a shear stress on a fluid of less than 200 Pascal (Pa).
Hoshi teaches (¶ 0072) it is well known that certain properties of pumps, such as the amount of shear strain, which is caused by shear stress, imparted on fluids are based on reducing the amount of damage to the fluid, and therefore the amount of shear stress imparted by a pump are a results effective variable dependent on desired damage. It would have been obvious to a person having ordinary skill in the art to optimize the amount of shear stress imparted by the pump to the fluid of modified Harman through routine experimentation for a particular system to arrive at the pump provides a shear stress on a fluid of less than 200 Pascal (Pa) since the shear stress imparted by the pump is a recognized results effective variable. Doing so would result in less damage to the fluid, as recognized by Hoshi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745